Brown, C. J.
(dissenting).
The decision rendered will expose all negotiable instruments as well as other written contracts, full and complete on their face and free from ambiguity, to defeat by evidence of some contemporaneous parol agreement negativing or limiting the liability expressed and declared in the writing. In my view of the facts here presented, there being no fraud or claim of fraud, no rights asserted under a collateral contract of warranty, nor failure of consideration or claim of conditional delivery of the note, the question involved is controlled by the rule applied in Harrison v. Morrison, 39 Minn. 319, 40 N. W. 66; Bruns v. Schreiber, 43 Minn. 468, 45 N. W. 861; Sayre v. Burdick, 47 Minn. 367, 50 N. W. 245; Graham v. Savage, 110 Minn. 510, 126 N. W. 394, 136 Am. St. 527, 19 Ann. Cas. 1022; Samuel H. Chute Co. v. Latta, 123 Minn. 69, 142 N. W. 1048; Virginia & Rainy Lake Co. v. Helmer, 140 Minn. 135, 167 N. W. 355; Giltner v. Quirk, 131 Minn. 472, 155 N. W. 760; and National Security Bank v. Pulver, 131 Minn. 454, 155 N. W. 641. The effort of defendant in this case is to engraft upon the liability unconditionally created and expressed by the note, a limitation, predicated upon a parol agreement made at the time, and dependent upon the' happening Of a future event in a particular way; the parol agreement being that, if defendant should at a future date pay the mortgage indebtedness against the tractor which he turned in as a part of the transaction, then and in that event the note in suit, if or $700, should stand as- a liability against him in the sum of $200 only; but that, if plaintiff paid the mortgage debt, then the note should remain at its face value of $700. In my view of the matter this violates the rule excluding parol evidence *292in such eases. Graham v. Savage, supra; Union Mut. Ins. Co. v. Mowry, 96 U. S. 544, 545, 24 L. ed. 674. Tbe rule bas its exceptions,, not bere present, but tbe application of tbe rule itself cannot well be made to depend upon tbe question whether tbe evidence is tendered as defensive matter or in support of a counterclaim or set-off.
There should be a reversal.